DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of generating a URL, providing the URL to an invoicer, generating a web page associated with the URL, receiving a visit to the web page by an invoicee, displaying information unique to the invoicer on the web page, receiving a request from an invoicee to initiate an EFT to the invoicer on the web page, reducing a record storing an amount of available credit extended to the invoicee. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of performing the limitations electronically (using computer components). The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claim 11.  Furthermore, the dependent claims 2-10 and 12-17 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dorsey et al. (USPN 8606703).


Re claims 1 and 11: Dorsey teaches a method, comprising:
electronically generating a uniform resource locator; electronically providing the uniform resource locator to an invoicer; electronically generating a web page located at the uniform resource locator; electronically receiving a visit to the web page by an invoicee; electronically displaying information unique to the invoicer on the web page; electronically receiving a request on the web page from the invoicee to initiate an electronic funds transfer to the invoicer to pay an amount on an invoice;
electronically initiating the electronic funds transfer from a cash provider to the invoicer for the amount (col. 3, line 3-18, col. 8, line 64- col. 9, line 4; col. 9, lines 62-col. 10, lines 15, fig. 7); and electronically reducing a database record storing an amount of available credit extended by the cash provider to the invoicee by the amount (col. 4, lines 41-64).

Re claim 2: Dorsey teaches wherein the invoicer pastes the uniform resource locator into the invoice (fig. 7).

Re claim 3: Dorsey teaches wherein the invoice is emailed from the invoicer to the invoicee (fig. 7).



Re claims 5 and 12: Dorsey teaches electronically determining that the invoicee does not have an account with the cash provider and receiving an online application from the invoice (col. 7, lines 64-col. 8, lines 33, fig. 4).

Re claims  9 and 16: Dorsey teaches wherein initiating the electronic funds transfer transfers funds from a bank account associated with the cash provider (card issuer 120) to a bank account associated with the invoicer, wherein the bank account associated with the invoice was provided to the cash provider by the invoicer (col. 4, lines 48-62).

Re claims 10 and 17: Dorsey teaches before the generating a uniform resource locator, requiring the invoicer to have an account with the cash provider and determining that the invoicer does have an account with the cash provider (col. 5, lines 19-45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey.


Re claims 6 and 13: Dorsey does not explicitly teach automatically extracting fields on the invoice and automatically populating fields on the online application using the extracted fields from the invoice. However, since Dorsey teaches that customization of the resource for the recipient (col. 8, lines 24-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include auto-populating of the online application from the extracted information on the invoice for the obvious reason of enhancing the functionality of the process/system. Also, the concept of extracting data from a document for auto-populating an online application is notoriously old and well known. This is usually done to avoid manual entry of information that may be entered incorrectly. Auto-populating reduces the risk of errors in filling the data fields.



Re claims 8 and 15: Dorsey does not explicitly teach enabling the invoicer to choose at least a portion of the uniform resource locator. However, Dorsey teaches a link to a customized resource (col. 2, lines 30-31, col. 9, lines 14-48, fig. 5B). Official notice is hereby taken that the concept of choosing a URL in order to customizing the URL is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dorsey to include this feature for the obvious reason of associating the link with the invoicer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691